960 F.2d 147
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.THOMAS TYSON CONNER, Defendant-Appellant.
No. 92-6076.
United States Court of Appeals,Fourth Circuit.
Submitted:  April 6, 1992Decided:  April 20, 1992

Thomas Tyson Conner, Appellant Pro Se.  David Alan Graham, Assistant United States Attorney, Charlotte, North Carolina, for Appellee.
Before ERVIN, Chief Judge, and MURNAGHAN and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Thomas Tyson Conner appeals from the district court's order denying his "Motion to be Granted Credit for Time Served While on Bail/Bond."*  Our review of the record and the district court's opinion discloses that this appeal is without merit.  See United States v. Wilson, 60 U.S.L.W. 4244 (U.S. 1992);   United States v. Insley, 927 F.2d 185, 186 (4th Cir. 1991).  Accordingly, we affirm.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We construe Conner's motion as a motion to vacate sentence pursuant to 28 U.S.C. § 2255 (1988).  See United States v. Pavlico, No. 90-6629 (4th Cir.  Feb. 28, 1992)